DETAILED ACTION
This Office Action is in response for Application # 16/193,419 filed on November 16, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 112, First Paragraph and also claims 1, 10 and 15 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) Independent claims have limitation “unequally dividing data after a current position of a join column participating in merge join in the database into K partitions, K being greater than 2” and “determining a partition in which the value to be searched is expected to exist based on a comparison results” which examiner believes the specification is not clear on how to enable these limitations. Examiner argues that the specification in not clear regarding “unequally dividing data after a current position of a join column participating in merge join in the database into K partitions, K being greater than 2”, where the specification is not clear where the data is divided horizontally by rows or vertically by columns and limitation “determining a partition in which the value to be searched is expected to exist based on a comparison results”, where the specification is not clear on how the value to be searched is expected to exist.

Dependent claims 2-9, 11-13 and 15-20 are also rejected under the same rationale as the independent claims since the dependent claims inherit the same deficiencies as the parent claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 10 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim limitations “unequally dividing data after a current position of a join column participating in merge join in the database into K partitions, K being greater than 2; 
comparing the first value of each of remaining partitions excluding the first partition from the K partitions with a value to be searched for the merge join, 10in order to check whether the first value and the value to be searched satisfy a specific condition; 
determining a partition in which the value to be searched is expected to exist based on a comparison result; and 
applying a k-ary search to the determined partition”, examiner argues that the following limitations in the independent claims are can be organize by the human brain of dividing the data into k partitions, comparing the value of the partitions that searched satisfy a specific condition, determining based on a comparison result and applying a k-ary search to the determined partition.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent US 9,824,128 B1 disclose “System for performing single query searches of heterogeneous and dispersed databases”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159